PER CURIAM.
The respondent was convicted on November 8, 1977, in the Henderson Circuit Court *91on a plea of guilty to the offense of theft by deception of property of a value of less than $100. KRS 514.040. Respondent was sentenced to a jail term of three months and a fine of $100. There was no appeal from the conviction.
The offense for which respondent was convicted is a Class A misdemeanor. It is a misdemeanor which involves dishonesty within the meaning of RAP 3.320.
This conviction has been brought to the attention of this court by the president of the Kentucky Bar Association in accordance with RAP 3.320. No response has been filed. Further it appears that on July 1, 1977, this respondent was suspended from the practice of law in this Commonwealth for a period of two years. Kentucky Bar Association v. Clem, Ky., 554 S.W.2d 360 (1977).
We are of the opinion that, by this conviction, Clem has demonstrated his unfitness to continue as a member of the bar of this Commonwealth. The integrity of the profession and the ethical standards of the bar demand that dishonesty such as portrayed here be punished by permanent disbarment from the practice of law in this Commonwealth. Kentucky Bar Association v. King, Ky., 535 S.W.2d 83 (1975). Accordingly, we forthwith disbar the respondent and direct him to pay the costs of these proceedings.
It is so ordered.
All concur.